        Case 1:20-cv-02162-RRM-JO Document 33 Filed 08/27/20 Page 1 of 2 PageID #: 271




    299 Park Avenue                                                                              Telephone (212) 888-3033
New York, New York 10171                                                                         Facsimile (212) 888-0255
                                                                                                  www.beckerglynn.com
                                                  ATTORNEYS AND COUNSELORS AT LAW




                                                                      August 27, 2020
         BY ECF
         Hon. James Orenstein
         United States District Court
         Eastern District of New York
         225 Cadman Plaza East
         Brooklyn, New York 11201

                           Re:    JPMorgan Chase Bank, N.A. v. Synchrony Bank, et al.
                                  Case No. 20-CV-2162 (RRM) (JO)

         Dear Magistrate Judge Orenstein:

                        This firm represents plaintiff JPMorgan Chase Bank, N.A. (“Chase”) in the
         above-entitled action. I write to request that Chase be relieved of the meet and confer obligation
         under Rule 26(f) and to be excused from appearing at the initial discovery planning conference
         scheduled in this matter for September 1, 2020.

                        Chase commenced this interpleader action to resolve the competing claims of the
         defendants to funds on deposit with Chase. On July 16, 2020, Chase filed its motion for an order
         directing Chase to deposit the funds at issue into the Registry of the Court and discharging Chase
         from any further liability with respect to those funds. [ECF Nos. 15-18.] Defendants did not
         oppose the motion, which was deemed submitted to Judge Mauskopf for decision as of August 3,
         2020. [See Minute Order entered July 16, 2020.] While as of the present time, no order has been
         entered on Chase’s motion, Chase has no intention of seeking discovery in this action. Any
         discovery from Chase that the defendants may seek in this matter can be obtained by non-party
         subpoena.

                        I have conferred with counsel for the defendants and they have no objection to
         Chase’s request. Chase requests the Court’s permission not to engage in the Rule 26(f) meet and
         confer process and to be excused from appearing at the September 1, 2020 conference.

                           I thank the Court for its consideration of Chase’s request.

                                                                      Respectfully submitted,

                                                                      s/Robin L. Alperstein
                                                                      Robin L. Alperstein
Case 1:20-cv-02162-RRM-JO Document 33 Filed 08/27/20 Page 2 of 2 PageID #: 272




cc:   Daniel N. Bertaccini, Esq. (by e-mail and ECF)
      Counsel for Defendant Synchrony Bank

      Alan E. Sash, Esq. (by e-mail and ECF)
      Counsel for Defendants Elizabeth Optical, Inc.,
       E & A Optical, Inc., Edward Gershovich
       and Mariana Gershovich

      Adam D. Glassman, Esq, (by e-mail and ECF)
      Counsel for Crossclaim-Defendant Dany Kogan
